J-S55009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
    ERVIN MOORE                            :
                                           :
                     Appellant             :   No. 1751 WDA 2019

        Appeal from the Judgment of Sentence Entered October 24, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0005366-2019


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

DISSENTING MEMORANDUM BY McCAFFERY, J.: FILED: MARCH 23, 2021

        I respectfully dissent. On the record before us, I would conclude the

officer lacked probable cause to make a warrantless arrest of Ervin Moore

(Appellant). I would thus reverse the order of the Allegheny County Court of

Common Pleas denying Appellant’s motion to suppress, vacate the judgment

of sentence, and remand for further proceedings.

        As the Majority summarizes, Monroeville Police Detective Steven Maritz

testified to the following at the suppression hearing: “We had received

information from a confidential informant [(CI)] that an individual with the

description of a light skinned black male and a tattoo across his throat delivers

heroin in that area of McNary Boulevard in Wilkinsburg, PA.”           See N.T.

Suppression H’rg, 9/4/19, at 3. The detective then went to McNary Boulevard


*   Retired Senior Judge assigned to the Superior Court.
J-S55009-20


in an unmarked vehicle; all of the crimes or activities the detective had

previously “dealt with in Wilkinsburg [had] been narcotics related.” Id. at 3,

5, 7.

        Detective Maritz testified:

        [T]he CI contacted the individual and ordered [three] bricks of
        heroin. . . .

                                      *    *    *

        . . . At approximately 5:18 the individual texted the CI that he
        would be there within 30 seconds, and after less than a minute
        we observed a male fitting the description[ — physical nature,
        height, skin tone, tattoo, and clothing.] He also told the CI he
        would be wearing a black hoody.

Id. at 4.

        Detective Maritz identified the male in the hoody as Appellant and

testified to the following: Appellant “starts running towards my unmarked

police vehicle. He is also running holding his front hoody pocket as if he might

have a weapon.” N.T., 9/4/19, at 5. Detective Maritz believed Appellant was

armed, based on Appellant’s “holding his hoody pocket . . . [a]nd the purpose

for him being there[,] to sell drugs[.]” Id. at 6. Appellant “tried to open the

door” of the car, but the door was locked.          Id. at 5.   It is “common [in]

narcotics transactions” for someone to “attempt[ ] to enter the vehicle.” Id.

Upon Appellant’s attempt to enter the car, “[w]e exited the vehicle and placed

him under arrest.”1 Id. Another detective searched Appellant and recovered


1At the suppression hearing, Detective Maritz did not explain who was in the
car with him; however, as our discussion infra reveals, it was not the CI. At

                                          -2-
J-S55009-20


an empty firearm holster, a plastic baggie containing 2.8 grams of an “off-

white powder[,] five bundles of heroin and five separate small Ziplock bags

which were marked Cloud 9.” Id. at 6.

      On cross-examination, Detective Maritz stated he did not see any

narcotics nor a weapon on Appellant as he approached. N.T., 9/4/19, at 8.

Detective Maritz also did not witness any narcotics transaction. Id. The sole

other reference to the CI arose in the following exchange:

      [Appellant’s counsel:] So the CI was still with you at this point?

      [Detective Maritz:] Not with me.

      Q. . . . The CI was on the scene?

      A. Was in the area, that’s correct.

Id.

      The Majority Memorandum properly sets forth the relevant standard of

review. See Majority Memo. at 4-6. I emphasize a warrantless arrest must

be supported by probable cause:

                Probable cause is made out when the facts
                and circumstances which are within the
                knowledge of the officer at the time of the
                arrest, and of which he has reasonably
                trustworthy information, are sufficient to
                warrant a [person] of reasonable caution in
                the belief that the suspect has committed or
                is committing a crime. The question we ask

trial, Detective Maritz testified that he, “along with some other task force
officers/agents and detectives set up in that area,” although Detective Maritz
still did not identify the passenger(s) in his car. See N.T. Motion & Nonjury
Trial, 10/22/19, at 11.


                                     -3-
J-S55009-20


                 is not whether the officer’s belief was correct
                 or more likely true than false. Rather, we
                 require only a probability, and not a prima
                 facie showing, of criminal activity.         In
                 determining whether probable cause exists,
                 we apply a totality of the circumstances test.

               Information received from confidential informants
          may properly form the basis of a probable cause
          determination. Where the officers’ actions resulted from
          information gleaned from an informant, in determining
          whether there was probable cause, the informant’s
          veracity, reliability and basis of knowledge must be
          assessed.

              An informant’s tip may constitute probable cause
          where police independently corroborate the tip, or where
          the informant has provided accurate information of
          criminal activity in the past, or where the informant
          himself participated in the criminal activity.

      Our Supreme Court “held that a determination of probable cause
      based upon information received from a confidential informant
      depends upon the informant’s reliability and basis of knowledge
      viewed in a common sense, non-technical manner.”            . . .
      “[I]nformation received from an informant whose reliability is not
      established may be sufficient to create probable cause where
      there is some independent corroboration by police of the
      informant’s information.” . . .

Commonwealth v. Bernard, 218 A.3d 935, 940-41 (Pa. Super. 2019)

(citations omitted).

      [I]nformation received from confidential informants may properly
      form the basis of a probable cause determination.                  A
      determination of probable cause based upon information received
      from a confidential informant depends upon the informant’s
      reliability and basis of knowledge viewed in a common sense, non-
      technical manner.       An informant’s tip may constitute probable
      cause where police independently corroborate the tip, or where
      the informant has provided accurate information of criminal
      activity in the past, or where the informant himself participated in
      the criminal activity.

                                      -4-
J-S55009-20



Commonwealth v. Luv, 735 A.2d 87, 90 (Pa. 1999) (citations omitted).

      Finally, I note:

      When an identified third party provides information to the police,
      we must examine the specificity and reliability of the information
      provided. The information supplied by the informant must be
      specific enough to support reasonable suspicion that criminal
      activity is occurring. To determine whether the information
      provided is sufficient, we assess the information under the totality
      of the circumstances. The informer’s reliability, veracity, and
      basis of knowledge are all relevant factors in this analysis.

Commonwealth v. Barber, 889 A.2d 587, 593-94 (Pa. Super. 2005)

(citation omitted).

      As both the trial court and the Majority observe:      the CI provided a

“specific physical description of the individual who was willing to sell heroin;”

Appellant matched the CI’s description and “arrived at the exact time and

place designated for the sale;” Detective Maritz believed Appellant was armed

due to the manner in which Appellant held his hoodie; and Appellant

“approached and tried to enter a vehicle that he clearly had no connection

with.” Majority Memo. at 9, quoting Trial Ct. Op., 2/27/20, at 4

      On the other hand, Detective Maritz did not see any drugs or drug

transaction prior to the arrest. Majority Memo. at 9, quoting Trial Ct. Op.,

2/27/20.   Appellant did not say anything to the detective, and made no

statement about drugs. Appellant also did not have any interaction with the

detective or undertake any action indicating an intent to conduct a drug

transaction. These particular facts should be considered in conjunction with


                                      -5-
J-S55009-20


the absolute lack of evidence as to the CI’s reliability, veracity, or basis of

knowledge. See Barber, 889 A.2d at 594. In my view, the Majority does not

examine, as required, the reliability of the information provided by the CI.

See id. at 593. Detective Maritz offered no testimony about the CI, nor any

explanation as to whether the CI previously provided “accurate information of

criminal activity” or “participated in the criminal activity.” See Luv, 735 A.2d

at 90.

         In the absence of such information, I would equate the CI’s information

to an anonymous tip.       See Commonwealth v. Manuel, 194 A.3d 1076,

1081-82 (Pa. Super. 2018) (“[W]here the evidence available to police consists

of an anonymous tip, probable cause may be established upon corroboration

of major portions of the information provided by the tip. Similarly, where the

evidence consists of the allegations of a police informant who has not

previously provided information, probable cause requires only corroboration

of principal elements of information not publicly available.”). Detective Maritz

arrested Appellant immediately upon Appellant’s attempt to open the car door.

When asked at the suppression hearing whether the CI was “with [Detective

Maritz]” or “on scene,” Detective Maritz vaguely responded, “Was in the area,

that’s correct.” See N.T., 9/4/19, at 8.

         Accordingly, I would conclude the Commonwealth presented no

evidence at the suppression hearing that the CI’s tip was reliable, and, under

the totality of the circumstances, the facts did not establish the probable cause


                                       -6-
J-S55009-20


required to conduct a warrantless arrest.            While the totality of the

circumstances, especially Detective Maritz’s belief that Appellant was armed,

may have supported reasonable suspicion for a Terry frisk,2 the detective

plainly testified, and the Commonwealth argued, that the interaction was an

arrest. See N.T., 9/4/19, at 5 (Detective Maritz testifying, “We exited the

vehicle and placed [Appellant] under arrest.”), 10-11 (the Commonwealth

arguing, “At that point the officers . . . place him under arrest . . . .”).

      For the foregoing reasons, I would reverse the order of the trial court

denying Appellant’s motion to suppress, vacate the judgment of sentence, and

remand for further proceedings. Accordingly, I respectfully dissent.




2 See Barber, 889 A.2d at 592 (“An investigative detention occurs when a
police officer temporarily detains an individual by means of physical force or
a show of authority for investigative purposes. . . . Such a detention
constitutes a seizure of a person and thus activates the protections of the
Fourth Amendment and the requirements of Terry v. Ohio, 392 U.S. 1 . . .
(1968).”).


                                       -7-